DETAILED ACTION
This is in response to Application 16/496346, which is a 371 national stage entry of PCT/US2018/023941.  Claims 1-29 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-21, comprising sub-group I(a) with claims 1-17 and sub-group I(b) with claims 18-21, share a priori special technical feature of detecting a sidelink 

Group II, claims 22-29, is drawn to a UE encoding a physical sidelink shared channel (PSSCH) based on a block of data bits for V2V sidelink transmission and also encoding demodulation reference signals (DM-RSs) for V2V sidelink transmission, where the UE maps the PSSCH and the DM-RSs to one or more physical resource blocks (PRBs) in a sub-frame.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I & II meet a priori unity of invention because they share a technical feature where a UE encodes based on a block of data bits a physical sidelink shared channel (PSSCH) for V2V sidelink transmission.
Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature where a UE encodes based on a block of data bits a physical sidelink shared channel (PSSCH) for V2V sidelink transmission; however, it is not a special technical feature, as it does not make a contribution over the prior art in view of Abedini (US 2017/0273128).  In Abedini, during V2V communication (or V2X UE may transmit encoded data on the data channel to another UE. The data channel may be transmitted after the control channel is transmitted. The data channel may be a physical sidelink shared channel (PSSCH).  The receiving UE may also determine the MCS for demodulating/decoding the data based on the MCS value indicated in the control channel.  See Abedini [para. 0051].  As a result, Group I & II lack a posteriori unity of invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SAAD A. WAQAS
Primary Examiner
Art Unit 2468


/Saad A. Waqas/Primary Examiner, Art Unit 2468